Dismissing appeal.
The judgment in this habeas corpus proceeding was entered in the lower court on April 8, 1949. The appeal was filed in this Court on April 21, 1949. Section 429-1 of the Criminal Code of Practice provides that an appeal in a habeas corpus proceeding shall be filed within ten days after the entry of the judgment. The appeal was filed too late. Since the question is one of jurisdiction, the appeal must be dismissed. Board v. Hendricks,300 Ky. 619, 189 S.W.2d 112.
Appeal dismissed. *Page 584